Citation Nr: 1729954	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-03 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for diabetes mellitus type II.

3.  Entitlement to service connection for skin condition affecting the bilateral arms.

4.  Entitlement to service connection for peripheral neuropathy, upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel


INTRODUCTION

The Veteran served in the Marine Corp Reserves from February 1969 to February 1971.  He served in Vietnam from September 1969 to September 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board has included the issue of COPD on the title page.  The Veteran's statement received in February 2013, which was accepted in lieu of a VA Form 9, does not specify which issues the Veteran sought to perfect.  Notably, the subsequent supplemental statement of the case, VA Form 646, VA 8 (certification), or appellant brief contained no reference to this issue.  Despite the omission of this issue in those documents, it is unclear whether the Veteran intended to withdraw his notice of disagreement.  See Evans v. Shinseki, 25 Vet. App. 7 (2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues).  

The issue of service connection for residuals of melanoma has been recharacterized as a skin condition affecting the bilateral arms based on the evidentiary record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The issues of entitlement to service connection for Type II diabetes, a skin condition affecting the bilateral arms, and peripheral neuropathy, upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

COPD is not related to active military service.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for COPD.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be granted for a disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303 (a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are negative for diagnosis or notations of COPD, including upon a February 1971 discharge examination report.  The discharge examination showed the Veteran's lungs and chest were within normal limits.  

A current diagnosis of COPD is shown in the private treatment records.  

Although a current diagnosis has been established, there is no evidence of this condition in service or shortly thereafter, and no competent and probative evidence linking the current COPD to service.  See 38 C.F.R. § 3.303(a), 3.303(d).  

The Veteran has not asserted that his COPD is related to his presumed herbicide exposure.  He has specifically limited that theory of service connection to his other service connection claims for diabetes, skin condition, and peripheral neuropathy.  At any rate, the Board notes that he cannot avail himself of the presumption of service connection for COPD based on exposure to Agent Orange.  The presumption is not warranted because COPD is not one of the chronic diseases listed under 38 C.F.R. § 3.309(e) (2016), as being associated with exposure to Agent Orange.  VA has determined that presumption of service connection based on exposure to Agent Orange is not warranted for any condition other than those conditions found to have a positive association between the condition and exposure to Agent Orange.

The Veteran also has not asserted that his COPD is secondary to any service-connected disability.  

The Veteran has not been afforded with a medical examination in connection with his claim.  However, in the absence of any competent, credible evidence of a possible association with service, VA is not required to further develop the claim by affording the Veteran a VA examination or by obtaining a medical opinion.  He has not reported that COPD symptoms had onset during service or and there is no indication that COPD may otherwise be related to service.  Therefore, a VA examination or opinion is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).

As the preponderance of the evidence is against the claim; the benefit of doubt doctrine is not for application.  Service connection is not warranted.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for COPD is denied.


REMAND

The Veteran seeks service connection for Type II diabetes, a skin condition, and peripheral neuropathy of the upper and lower extremities, which he specifically contends is due to his exposure to herbicide agents in Vietnam.  Additional development is required prior to adjudication of these remaining issues.  

A new VA examination is needed on the issue of service connection for Type II diabetes.  In July 2010, a VA examiner determined that the Veteran does not have a current diagnosis of Type II diabetes, and was not properly diagnosed with diabetes previously.  Rather, she determined that the Veteran has had hyperglycemic episodes secondary to corticosteroid therapy for COPD.  Subsequent to that examination, the Veteran's private physician submitted a statement which indicated that the Veteran has Type II diabetes.  VA treatment records dated between 2012 and 2013 also reflect findings of diabetes and treatment with oral hyperglycemics.  These records also contain A1C and glucose measurements.  

The RO has conceded a diagnosis of Type II diabetes, based on the presence of A1C of 6.5 percent or higher on two or more occasions.  However, a VA opinion is needed to determine whether the current diabetes is related to service or whether it is directly, and only, attributable to corticosteroid therapy used for COPD.

With regard to the claimed skin disorder affecting the bilateral arms, an examination is necessary also.  The Veteran is diagnosed with multiple skin problems that affect his bilateral arms including seborrheic dermatitis, actinic keratosis, and skin cancer.  The Veteran has not undergone a VA examination for his skin claim.  Although he underwent an Agent Orange examination in August 2009, the examiner provided no nexus opinions for the skin conditions that were diagnosed.  The Veteran has asserted that while serving in Vietnam certain agents flown overhead by aircraft came in contact with his skin.  He also reported going into areas of defoliation and experiencing skin rashes from the exposure.  According to the Veteran, since Vietnam, he has since been experiencing rashes that leaves holes on his skin and skin cancer.  The Veteran should be afforded a VA examination and the examiner should indicate whether any of his skin problems affecting the bilateral arms had onset in service, or are otherwise related to service to include presumed exposure to herbicide agents.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

The Veteran also seeks service connection for peripheral neuropathy of the bilateral upper /lower extremities.  Currently, there is no evidence of this condition in the claims file.  However, the claim is being remanded for development, namely VA and private treatment records dated since 2013.  Therefore, the Board will defer adjudication of this issue as the records obtained might contain diagnostic studies and other findings that might be determinative in the disposition of this issue.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all private treatment received for his diabetes, peripheral neuropathy, and skin conditions since May 2013, to include his primary care provider in Batesville.  After securing any necessary releases and obtain such records and associate them with the claims file.

If any records cannot be obtained after reasonable efforts have been made, and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the Veteran and ask whether he receives Social Security disability income for any of these conditions.  If so, then obtain his SSA records.  If any records cannot be obtained after reasonable efforts have been made, and it is determined that further attempts to obtain the documents would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159 (e).

3.  Obtain VA treatment records since May 2013.  

4.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his diabetes and skin conditions.  If diagnoses of peripheral neuropathy of the upper and/or lower extremities are found within any of the treatment records obtained as a result of this Remand, then schedule a VA examination for this disability as well.  The electronic claim file record and a copy of this Remand must be made available to the examiner(s) and reviewed in conjunction with the examination.  

a) With respect to the Type II diabetes and skin conditions affecting the upper arms (e.g. seborrheic dermatitis, actinic keratosis, and skin cancer), the examiner is to offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that these conditions had onset during service, or are otherwise related to military service, to include as a result of his presumed exposure to herbicide agents therein.  

The examiner is advised that A1C levels of 6.5 percent or higher on two or more occasions are VA's diagnostic criteria for a diagnosis of diabetes.  The examiner is asked to indicate whether the current diagnosis of Type II diabetes (based on two prior elevated A1C readings during the appeal) is directly attributable to the corticosteroid use only.  

The examiner's attention is directed to the previous VA examinations in the file.  A complete rationale should be given for this opinion.  If the examiner is unable to offer the requested opinion, he or she must explain why.

b) If peripheral neuropathy of the upper and/or lower extremities is found within any of the treatment records obtained as a result of this Remand, then the examiner should offer an opinion as to whether it is at least as likely as not that peripheral neuropathy had onset during service, or is otherwise related to his military service, to include as a result of presumed exposure to herbicide agents therein.  

The examiner is advised that the absence of peripheral neuropathy from the list of presumptive conditions which are presumed to be the result of exposure to herbicides in Vietnam, see 38 C.F.R. § 3.309 (e), is not, by itself, a sufficient explanation for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner is unable to offer the requested opinion, he or she must explain why.

4.  Then, readjudicate the claims remaining on appeal.  If any remains denied, issue an appropriate supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


